DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    216
    575
    media_image1.png
    Greyscale

Claim Interpretation
A Reproduction of figure 1 is provided for context of claim terminology

    PNG
    media_image2.png
    833
    673
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTH et al (US 2008/0217284) in view of GONZALEZ (US 2016/0354740).
The Roth reference teaches it is known in the art portable mixing beverage devices to have an integrated container (10, sidewalls 12) with cap closable (fig 12, generally at 22, 110) an upper opening (fig 6, at generally 96) and a lower distal end with mechanic thread coupling (80) to be integrally coupled together with an integrated base thread 82 of a base (14) which an agitator blade (18) is rotated by a motor (60) and power source (62 or wires 74) and controller 16 which is entirely within the motor base 14 (see figure 6 and 12).
The Roth reference in particular shows regarding to at least claim 1:




1. A blender configured to blend foodstuffs, the blender comprising: 
	a base assembly (14), 
	a container assembly (12),
	 a set of one or more blades (18, 18 fig 6, fig 12), and control circuitry (fig 6), 
wherein the set of one or more blades is configured to rotate and blend the foodstuffs;
wherein the base assembly includes:
	 an electrical motor (60) configured to drive the rotation of the set of one or more blades,
	 wherein the electrical motor (60) is integrated into the base assembly; 
	a  (power source 62) configured to power the electrical motor such that, during blending by the blender, no power is supplied to the electrical motor from an external power source, 
	wherein thebattery (62, para 0037] is integrated into the base assembly

	a power button (16) configured to be engaged manually by a user to turn the blender on and off; and
	 a first mechanical coupling (base thread 82) configured to couple the base assembly to the container assembly; 

    PNG
    media_image3.png
    814
    872
    media_image3.png
    Greyscale
	wherein the electric motor, the the first mechanical coupling are integrated such that the base assembly forms an integral whole; 

    PNG
    media_image4.png
    799
    551
    media_image4.png
    Greyscale
	wherein the container assembly is configured to hold the foodstuffs within a container body during blending by the blender, the container assembly including: 
		a proximal end that is open (top of 12) and that is disposed, subsequent to the base assembly being coupled to the container assembly, near the set of one or more blades; 
		a distal end opposite the proximal end (bottom of 12); and
		 a second mechanical (80, fig 6) coupling disposed at or near the proximal end, 
	
Regarding at least claim 1, the ROTH reference discloses all of the recited subject matter as discussed above however is silent as to the battery power source being rechargeable, and having a standardized charging port. However ROTH paragraph [0037] teaches that the battery power source 62 may be modified in to different forms of “any suitable power source … can be used”. 

    PNG
    media_image5.png
    906
    751
    media_image5.png
    Greyscale

The prior art of portable battery powered mixers has established within the GONZALEZ et al reference that one embodiment of an agitator motor power source  may be powered via (fig 6)  an internal mounted rechargeable battery (164) that is integrated within the base 132 with a battery charger 169 and USB port 168 to charge the battery. (see figures 4-6).  In view of the teaching of GONZALEZ, it would have been 

Regarding claim 4/1, note ROTH modified would have that standardized charging interface is a universal serial bus port configured to receive an electrical connector for charging the rechargeable battery (fig 6 of GONZALEZ).  
Regarding claim 6/1, note that the first and second mechanical couplings are threaded couplings.  
Regarding claims 7-10, as to the issues of size of the container volume, diameter, and battery operational capacity and motor speed operation, in particular (claim 7) wherein the container assembly has a volume between 10 and 22 ounces; (claim 8) wherein the base assembly has a cylindrical shape having a diameter between 2 and 4 inches; (claim 9), wherein the rechargeable battery has a capacity between 1000 mAh and 4000 mAh; (claim 10/1), wherein the electrical motor is configured to operate at a voltage between 5V and 10V, and wherein the electrical motor is configured to spin the set of one or more blades at a speed between 20,000 and 30,000 rotations per minute.  The Roth reference shows a battery with electrical voltage, a container with volume and diameter, and a motor with an operative speed.  Issues to the particular choice of the voltage, volume, diameter and speed of operation would have been obvious to one of ordinary skill in the art to optimize the battery power, motor speed power, or container capacity since such a change would have involved a mere change of size or a choice of optimization of the power, capacity of the  battery, container, or motor. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11/1, note  container assembly further includes a removable cap (22) disposed at or near the distal end.  
Regarding claim 13/1 as to the issue of the set of one or more blades is mounted permanently to the base assembly the blade is meant to be secured on to the base in a mounted assembly for a rotation operation.  Issues to a state of permanence of the mounting is directed to an intended use. It is a finding of fact that the blades are mounted on to the base.  Furthermore, a choice to integrate the blade to the base is a choice of mechanical design as long as the blade is mounted on the base so that 
Regarding claim 14/1 note the control circuitry (see fig 6) is included in the base assembly.  











Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTH et al (US 2008/0217284) in view of GONZALEZ (US 2016/0354740) as applied to claim 1 above, and further in view of KIM et al (US 9789130).

Regarding claim 5/1 ROTH et al (US 2008/0217284) in view of GONZALEZ (US 2016/0354740) as modified would disclose all of the recited subject matter in the claims however is silent as to the standardized charging interface is configured to support wireless charging of the rechargeable battery. The state of art in the battery charging art, it is known to power appliances with rechargeable batteries whereby it is a choice to charge batteries via a wire (200) or wireless (210) charging, see Fig 2A  KIM et al (US 9789130).  


    PNG
    media_image6.png
    345
    619
    media_image6.png
    Greyscale

In view of KIM et al, it would have been obvious to one of ordinary skill in the art to further provide for the modified ROTH device with an additional wireless charging circuit to provide an alternate manner of charging the battery to power the motor.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTH et al (US 2008/0217284) in view of GONZALEZ (US 2016/0354740) as applied to claim 10 above, and further in view of ALFOUDARI (US 10391461).

    PNG
    media_image7.png
    928
    769
    media_image7.png
    Greyscale
Regarding claim 12/10 ROTH et al (US 2008/0217284) in view of GONZALEZ (US 2016/0354740) as modified would disclose all of the recited subject matter in the claims however is silent as further includes a removable filter disposed at or near the distal end, wherein the removable filter is configured to strain blended foodstuffs 
The ALFOUDARI reference teaches in the art of drink mixers having a container (12) in combination with an agitator (20) mounted upon an integrated motor base 28, 16, that a strainer filter 30 under cap 24 shown in figures 1-2 which would be capable to strain material within the container.  The reference is also a further prior art example to the use of rechargeable battery and USB port charging.
In view of ALFOUDARI, it would have been obvious to one of ordinary skill in the art to further provide for the modified ROTH device with a filter under the cap lid portion of ROTH so as to provide an ability to filter the fluid within the container. 

    PNG
    media_image8.png
    616
    913
    media_image8.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14 of U.S. Patent No. 10799071.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are encompassing the scope of protection including the same elements of a base assembly, container assembly, detector, control circuitry, blades, electric motor rechargeable battery, standardized charging interface, power button, 1st and 2nd mechanical coupling, open proximal end, and control circuit in cooperation with the detector.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 13 of U.S. Patent No. 10383482.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are encompassing the scope of protection including the same elements of a base assembly, container assembly, detector, control circuitry, blades, electric motor rechargeable battery, standardized charging interface, power button, 1st and 2nd mechanical coupling, open proximal end, and control circuit in cooperation with the detector.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However is also subject to a double patenting rejection(s) as discussed above.
The invention is an improvement in the art of mixer devices whereby the assembly has an integrated mixer base assembly unit including an electrical motor, switches, and the impeller integrated together as a unit that is to attached to a separate attachable open mixing container in which base has a detector and coupling assembly to allow the operation of the mixer blade impeller when there is a detection of the attachment of the separate container to the base assembly for the controlled operation of mixing of a material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
A search of the prior art has found examples of separate containers to be attached to a base assembly having the mixer impeller and its control motor/buttons and powered by batteries. Examples are Khubani (US 6795705), King (US 2015/065402), Schindlegger, Jr. (US 5911504).


    PNG
    media_image9.png
    607
    653
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    576
    588
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    879
    687
    media_image11.png
    Greyscale


It has also been found examples of rechargeable battery/USB powered electric motor blending devices with a motor base with a safety device which senses the attachment of the mixing jar container .

    PNG
    media_image12.png
    566
    468
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    552
    542
    media_image13.png
    Greyscale

. 
    PNG
    media_image14.png
    803
    594
    media_image14.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774

/TONY G SOOHOO/Primary Examiner, Art Unit 1774